 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEGGY LOPEZ,                                       No. 2:17-CV-1451-KJM-DMC
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    LASSEN JACKSON COMMUNITY
      PARTNERS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. On April 25, 2019, the

19   District Judge directed plaintiff to file a first amended complaint within 30 days. See ECF No.

20   26. Plaintiff has been warned on prior occasions that failure to comply with court rules and

21   orders may result in dismissal of this action. See Local Rule 110. More than 30 days have

22   elapsed and plaintiff has not complied.

23                  The court must weigh five factors before imposing the harsh sanction of dismissal.

24   See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v. U.S. Postal

25   Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's interest in

26   expeditious resolution of litigation; (2) the court's need to manage its own docket; (3) the risk of

27   prejudice to opposing parties; (4) the public policy favoring disposition of cases on their merits;

28   and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran, 46 F.3d 52,
                                                        1
 1   53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an appropriate

 2   sanction is considered a less drastic alternative sufficient to satisfy the last factor. See Malone,

 3   833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is appropriate where

 4   there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.

 5   1986). Dismissal has also been held to be an appropriate sanction for failure to comply with an

 6   order to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

 7   1992).

 8                  Having considered these factors, and in light of plaintiff’s failure to file an

 9   amended complaint as directed, the court finds that dismissal of this action is appropriate.

10                  Based on the foregoing, the undersigned recommends that this action be dismissed,

11   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

12                  These findings and recommendations are submitted to the United States District

13   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

14   after being served with these findings and recommendations, any party may file written

15   objections with the court. Responses to objections shall be filed within 14 days after service of

16   objections. Failure to file objections within the specified time may waive the right to appeal. See

17   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18

19   Dated: June 6, 2019
                                                             ____________________________________
20                                                           DENNIS M. COTA
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         2
